Case: 21-50186     Document: 00516000098         Page: 1     Date Filed: 08/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-50186                     August 31, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Alberto Ceron-Ortiz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-381-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Juan Alberto Ceron-Ortiz appeals the 30-month, within-guidelines
   sentence of imprisonment imposed following his guilty plea conviction for
   illegal reentry after removal from the United States. He contends that his
   sentence is unconstitutional because his indictment alleged only those facts


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50186      Document: 00516000098           Page: 2    Date Filed: 08/31/2021




                                     No. 21-50186


   sufficient for a conviction under 8 U.S.C. § 1326(a) and did not include any
   allegations of a prior conviction necessary for the § 1326(b)(1) enhancement.
          He concedes that this argument is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224, 226-27 (1998), but seeks to preserve the issue
   for further review. The Government has filed an unopposed motion for
   summary affirmance, agreeing that the issue is foreclosed, and in the
   alternative, a motion for an extension of time to file a brief.
          As the Government argues, and Ceron-Ortiz concedes, the sole issue
   raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                           2